19-563
    Lee v. Saul



                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.


                  At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
    the City of New York, on the 29th day of April, two thousand twenty.

    PRESENT:
                  RALPH K. WINTER,
                  RICHARD C. WESLEY,
                  RICHARD J. SULLIVAN,
                      Circuit Judges.
    _____________________________________

    Danny Lee,

                        Plaintiff-Appellant,

                  v.                                                19-563

    Andrew Saul, Commissioner of Social
    Security,

                        Defendant-Appellee.

    _____________________________________
FOR PLAINTIFF-APPELLANT:                          Danny Lee, pro se, San Diego, CA.

FOR DEFENDANT-APPELLEE:                           Samuel Dolinger, Christopher Connolly,
                                                  Assistant United States Attorneys, of
                                                  counsel, for Geoffrey S. Berman, United
                                                  States Attorney for the Southern District of
                                                  New York, New York, NY.



       Appeal from a judgment of the United States District Court for the Southern

District of New York (Failla, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Appellant Danny Lee, pro se, sued the Acting Secretary of the Social Security

Administration (“SSA”) in 2015 for employment discrimination, hostile work

environment, and retaliation under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et

seq., and for failure to make reasonable accommodations, hostile work environment, and

retaliation under the Rehabilitation Act, 29 U.S.C. § 701 et seq. Lee, who claims to have

a physical disability – avascular necrosis of the hip – alleged that the SSA discriminated

against him based on his race, color, sex, religion, national origin, and disability; failed to

reasonably accommodate his disability by not supplying him with a functional printer,

an exclusively electronic caseload, and disabled parking; subjected him to a hostile work

environment; and retaliated against him for lodging Equal Employment Opportunity



                                              2
(“EEO”) complaints by assigning him to process certain paper cases in June 2011 despite

his request for an electronic caseload. In 2017, the district court dismissed all of Lee’s

claims except for retaliation under the Rehabilitation Act. In 2019, the district court

granted summary judgment on the retaliation claim. Lee appealed. We assume the

parties= familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal.

       We decline to reach the merits of Lee’s claims, as even a generous reading of Lee’s

papers reveals that he waived all of his claims on appeal.              Although we “liberally

construe pleadings and briefs submitted by pro se litigants, reading such submissions to

raise the strongest arguments they suggest,” McLeod v. Jewish Guild for the Blind, 864 F.3d
154, 156 (2d Cir. 2017) (internal quotation marks omitted), pro se appellants must still

comply with Federal Rule of Appellate Procedure 28(a), which “requires appellants in

their briefs to provide the court with a clear statement of the issues on appeal,” Moates v.

Barkley, 147 F.3d 207, 209 (2d Cir. 1998). Thus, despite affording pro se litigants “some

latitude in meeting the rules governing litigation,” we “normally will not[ ] decide issues

that a party fails to raise in his or her appellate brief.” Id. at 209; see also Terry v. Inc. Vill.

of Patchogue, 826 F.3d 631, 632–33 (2d Cir. 2016) (“Although we accord filings from pro se

litigants a high degree of solicitude, even a litigant representing himself is obliged to set

out identifiable arguments in his principal brief.”) (internal quotation marks omitted).



                                                 3
Nor will we usually decide issues that an appellant raises only in passing. See, e.g.,

Gerstenbluth v. Credit Suisse Sec. (USA) LLC, 728 F.3d 139, 142 n.4 (2d Cir. 2013) (pro se

litigant “waived any challenge” to the district court’s adverse ruling because brief

mentioned ruling only “obliquely and in passing”).

        Here, other than mentioning “Title VII” twice in his brief, Lee fails to argue that

the district court erred in dismissing his Title VII claims, and he addresses discrimination

and retaliation based only on physical disability, which is not covered by Title VII. See

42 U.S.C. § 2000e-2(a). He waived his Rehabilitation Act hostile work environment claim

by failing to mention it at all in his brief. And while he reiterates his grievances that he

was denied reasonable accommodations and retaliated against under the Rehabilitation

Act, he provides no argument showing how the district court erred in dismissing his

reasonable accommodations claim or in granting summary judgment on the retaliation

claim. Nor does he specify the portions of the extensive record upon which he seeks to

rely.   See Terry, 826 F.3d at 632–33; Fed. R. App. P. 28(a)(8).      Consequently, he has

waived these claims as well. See Gerstenbluth, 728 F.3d at 142 n.4.

        We have reviewed the remainder of Lee’s arguments and find them to be without

merit. For the foregoing reasons, the order of the district court is AFFIRMED.

                                          FOR THE COURT:
                                          Catherine O=Hagan Wolfe, Clerk of Court




                                             4